Hall, Presiding Judge.
Defendant appeals from the revocation of his probation. He had previously entered a plea of guilty to the offense of robbery by force and was given an eight-year sentence to be served on probation. Approximately one year later he was served with a petition to revoke his probation based upon the violation of two of the terms of probation: (1) leaving the State of Georgia and traveling to Hamilton County, Florida, on July 22, 1971, without the permission of his probation officer; (2) being arrested in Hamilton County, Florida and charged with the violation of a penal law—possessing LSD and marijuana. After a hearing the trial court revoked his probation on both of the above grounds.
Assuming without deciding that defendant’s motion to suppress evidence is meritorious as to the allegation charging him with possessing illegal drugs, there was other evidence before the court sufficient to authorize the revocation. Cooper v. State, 118 Ga. App. 57 (162 SE2d 753). The trial judge was authorized to find that the defendant had violated the term of probation which prohibited him from leaving the jurisdiction of the court, without its permission.

Judgment affirmed.


Pannell and Quillian, JJ., concur.